AO 245B (SDIL Rev. 10/19) Judgment in a Criminal Case


                               UNITED STATES DISTRICT COURT
                                           Southern District of Illinois
                                                         )
     UNITED STATES OF AMERICA                            )        JUDGMENT IN A CRIMINAL CASE
                                                         )
                         v.                              )        Case Number: 3:20-CR-30020-SMY-1
                                                         )
                                                                  USM Number: 26015-379
                                                         )
          ABEL MELO-LAZARO
                                                         )
                                                         )        RAYMOND R. BOLOURTCHI
                                                                  Defendant’s Attorney

THE DEFENDANT:

‫܈‬     pleaded guilty to count(s) 1 of the Indictment
‫܆‬     pleaded nolo contendere to count(s)
      which was accepted by the court.
‫܆‬     was found guilty on count(s)
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section               Nature of Offense                                           Offense Ended      Count
8 U.S.C. § 1326(a)            Illegal Reentry After Deportation                           1/26/2020            1

       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

‫܆‬     The defendant has been found not guilty on count(s)
‫܆‬     Count(s) ‫܆‬is ‫ ܆‬are dismissed on the motion of the United States.

‫܈‬     No fine         ‫ ܆‬Forfeiture pursuant to order filed , included herein.
‫܆‬     Forfeiture pursuant to Order of the Court. See page for specific property details.
        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States attorney of any material change in the defendant’s economic circumstances.

                                                             September 22, 2020
Restitution and/or fees may be paid to:                      Date of Imposition
                                                                       p        of Judgment
                                                                                      g
Clerk, U.S. District Court*
750 Missouri Ave.
East St. Louis, IL 62201                                     ____________________________________
                                                             Signature of Judge
*Checks payable to: Clerk, U.S. District Court               Staci M. Yandle, United States District Judge
                                                             Name and Title of Judge

                                                                           6HSWHPEHU
                                                             Date Signed: _________________________
AO 245B (SDIL Rev. 10/19) Judgment in a Criminal Case
                                                                                                  Judgment Page 2 of 4
DEFENDANT: ABEL MELO-LAZARO
CASE NUMBER: 3:20-CR-30020-SMY-1

                                                        IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
imprisoned for a total term of: time served with no supervised release to follow

‫ ܆‬The court makes the following recommendations to the Bureau of Prisons:

‫ ܈‬The defendant is remanded to the custody of the United States Marshal.
‫ ܆‬The defendant shall surrender to the United States Marshal for this district:
  ‫ ܆‬at                         ‫܆‬a.m. ‫ ܆‬p.m. on
  ‫ ܆‬as notified by the United States Marshal.

‫ ܆‬The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  Prisons:
  ‫܆‬before 2 p.m. on
  ‫ ܆‬as notified by the United States Marshal.
  ‫ ܆‬as notified by the Probation or Pretrial Services Office.

                                                          RETURN

I have executed this judgment as follows:


          Defendant delivered on ___________________ to _________________________________________

at ______________________________, with a certified copy of this judgment



                                                              ___________________________________________
                                                              UNITED STATES MARSHAL


                                                            By __________________________________________
                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (SDIL Rev. 10/19) Judgment in a Criminal Case
                                                                                                                    Judgment Page 3 of 4
DEFENDANT: ABEL MELO-LAZARO
CASE NUMBER: 3:20-CR-30020-SMY-1

                                         CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments on
Sheet 4.
                   Assessment             Restitution        Fine                  AVAA Assessment*            JVTA Assessment**
TOTALS             $100                   N/A                Waived                N/A                         N/A

‫ ܆‬The determination of restitution is deferred until _____. An Amended Judgment in a Criminal Case
  (AO 245C) will be entered after such determination.
‫ ܆‬The defendant must make restitution (including community restitution) to the following payees in
  the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately
proportioned payment, unless specified otherwise in the priority order or percentage payment column
below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid.
                                                                                                                      Priority or
Name of Payee                                           Total Loss***                    Restitution Ordered          Percentage


‫܆‬     Restitution amount ordered pursuant to plea agreement $__________________
‫܆‬     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution
      or fine is paid in full before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §
      3612(f). All of the payment options on Sheet 4 may be subject to penalties for delinquency and
      default, pursuant to 18 U.S.C. § 3612(g).
      The court determined that the defendant does not have the ability to pay interest and it is ordered
      that:
      ‫ ܆‬the interest requirement is waived for ‫ ܆‬fine ‫ ܆‬restitution.
      ‫ ܆‬the interest requirement for ‫ ܆‬fine ‫ ܆‬restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (SDIL Rev. 10/19) Judgment in a Criminal Case
                                                                                                             Judgment Page 4 of 4
DEFENDANT: ABEL MELO-LAZARO
CASE NUMBER: 3:20-CR-30020-SMY-1

                                                 SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as
follows:

A. ‫ ܆‬Lump sum payment of $ _________ due immediately, balance due
       ‫ ܆‬not later than ______________, or
       ‫ ܆‬in accordance ‫ ܆‬C, ‫ ܆‬D, ‫ ܆‬E, or ‫ ܆‬F below; or
B. ‫ ܈‬Payment to begin immediately (may be combined with ‫ ܆‬C, ‫ ܆‬D, or ‫ ܈‬F below; or
C. ‫ ܆‬Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $_______ over a
   period of _____ (e.g., months or years), to commence ________ (e.g., 30 or 60 days) after the date
   of this judgment; or
D. ‫ ܆‬Payment in equal _______ (e.g., weekly, monthly, quarterly) installments of $__________ over a
   period of ________ (e.g., months or years), to commence ___________ (e.g., 30 or 60 days) after
   release from imprisonment to a term of supervision; or
E. ‫ ܆‬Payment during the term of supervised release will commence within _________ (e.g., 30 or 60
   days) after release from imprisonment. The court will set the payment plan based on an assessment
   of the defendant's ability to pay at that time; or
F. ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
        All criminal monetary penalties are due immediately and payable through the Clerk, U.S. District Court.
        Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be paid
        in equal monthly installments of $10 or ten percent of his net monthly income, whichever is greater. The
        defendant shall pay any financial penalty that is imposed by this judgment and that remains unpaid at the
        commencement of the term of supervised release.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during imprisonment. All criminal monetary penalties, except those
payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are
made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

‫ ܆‬Joint and Several
  Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
  Amount, Joint and Several Amount, and corresponding payee, if appropriate.
‫ ܆‬The defendant shall pay the cost of prosecution.
‫ ܆‬The defendant shall pay the following court cost(s):
‫ ܆‬The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court
costs.
